[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 DEC 01, 2010
                               No. 09-16169                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                   D. C. Docket No. 09-00048-CR-1-KD-C

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EMMETT JACKSON,
a.k.a. Chico,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                              (December 1, 2010)

Before BLACK, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Arthur J. Madden III, appointed counsel for Emmett Jackson in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jackson’s convictions and

sentences are AFFIRMED.




                                          2